—Judgment, Supreme Court, New York County (Felice Shea, J.), rendered March 19, 1998, convicting defendant, after a jury trial, of four counts of grand larceny in the fourth degree, and sentencing him, as a second felony offender, to concurrent terms of 2 to 4 years, unanimously affirmed.
The court properly exercised its discretion in responding to a ■ series of jury notes that indicated that a lone juror was refusing to follow the court’s circumstantial evidence charge when it reminded all jurors of their duty to follow the law and directed the jury to continue deliberations. The court meaningfully responded to the jury’s requests, and its denial of defendant’s request to add an explanation of reasonable doubt was proper because the jury did not express a need or desire for such an instruction (see, People v Almodovar, 62 NY2d 126, 131-132; People v Malloy, 55 NY2d 296, cert denied 459 US 847). The clear import of the notes was not that the holdout juror remained unconvinced of defendant’s guilt, but that the juror refused to accept the legal principle that a defendant may be convicted entirely upon circumstantial evidence. Nothing in the supplemental instructions suggested that the juror should agree with the majority. Concur — Sullivan, P. J., Rubin, Saxe, Buckley and Friedman, JJ.